PER CURIAM.
Brenda Holmes appeals a non-final order denying her motion to certify the class. We affirm the trial court's order determining that Holmes failed to establish the typicality and predominance elements required under Florida Rule of Civil Procedure 1.220(a) and 1.220(b)(3), respectively. See Easter v. City of Orlando , 249 So.3d 723, 2018 WL 2746467 (Fla. 5th DCA June 8, 2018). We further conclude that there was no error in the trial court's determination that Holmes failed to establish that she would be an adequate class representative.
AFFIRMED.
EVANDER, BERGER and EDWARDS, JJ., concur.